UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 29, 2008 Date of reporting period: August 31, 2007 Item 1. Report to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Semi-Annual Report For The Six Months Ended August 31, 2007 American Trust Allegiance Fund October, 2007 Dear Fellow Shareholders, It is our pleasure to provide you with the American Trust Allegiance Fund Semi-Annual Report for the period ending August 31, 2007. Probably the most significant development since the last shareholder letter six months ago, has been the renewed leadership of the large cap growth discipline, which is once again the top performing asset class.This was particularly noticeable in the 3rd quarter of this year. While your Fund’s performance has been competitive, over the past 5 years it has been facing headwinds since other asset classes such as small cap value have been more popular.Now investors are seeking the combination of well-established large companies to guard against the uncertain domestic economy and growth companies that can capitalize on on-going global expansion. While there have been signs of strength, over the last 12 months economic growth in the U.S has continued to moderate.By contrast, world economic activity, while moderating slightly, still is growing at more than twice the pace of the U.S.This has kept at high levels both the demand for, and price of, raw materials – including commodities such as oil and gas.While this has added to inflationary pressures, recent inflation data from the U.S. suggests that the core rate of inflation is being tamed by the slower growing domestic economy.For this reason, we continue to overweight the energy sector which we expect will be benefited from the growing world demand for oil and gas despite the slowing U.S. economy.At the same time, we continue to avoid investments in alcohol, tobacco, gaming, pharmaceuticals and medical instruments in accord with the Fund’s prospectus. In our shareholder letter 12 months ago, we mentioned that we were reducing our exposure to financial services stocks such as traditional lending banks.This continues to serve us well as sub-prime issues have developed.We also continue to avoid building stocks and the housing sector since these are most affected by the current economic weakness.We continue to underweight consumer discretionary companies such as Home Depot and Williams-Sonoma since a slowing housing market has put less money in the pockets of consumers. On the other hand, consumer staples stocks tend to perform better in this type of slow growth economy so we have focused our investments 2 American Trust Allegiance Fund in these stocks including Colgate-Palmolive, Church & Dwight, and General Mills. We alluded to the fact that the U.S. economy seems to be growing at less than half the pace of the world economy.According to the International Monetary Fund (IMF), world gross domestic product will grow 4.9% in 2007.Countries such as China and India, Russia and Brazil are expected to grow well above 5% and some near 10% in 2007.Of course, direct investment in many of these countries incorporates risks we are not willing to take but many high-quality U.S. multinationals sell their products to many of these foreign markets and therefore participate in the significant growth outside the U.S.For example Colgate-Palmolive generates 74% of its revenue from sales outside the U.S.This is true also of Qualcomm (84%), Wrigley (63%), Texas Instruments (79%), Nike (59%), IBM (62%) and many other Allegiance Fund holdings.In this way we are able to benefit from the higher growth around the world while maintaining the quality of the investments through strong management teams and the strict accounting requirements mandated of U.S. companies. As economic and other events develop we will continue to look for opportunities to grow the Fund for its shareholders. We are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins Past performance is not a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments on pages 6-9 of this report for complete holdings information. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies. The Fund’s social policy may cause it to pass up opportunities to buy certain securities or may cause it to sell certain securities for social reasons when it is otherwise disadvantageous to do so. (10/07) 3 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/07 – 8/31/07). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 American Trust Allegiance Fund EXPENSE EXAMPLE at August 31, 2007 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/07 8/31/07 3/1/07 – 8/31/07* Actual $ 1,000.00 $ 1,061.20 $ 7.51 Hypothetical (5% return $ 1,000.00 $ 1,017.85 $ 7.35 before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. ALLOCATION OF PORTFOLIO ASSETS at August 31, 2007 (Unaudited) 5 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2007 (Unaudited) Shares COMMON STOCKS:97.15% Value Agricultural Products:1.59% 10,200 Archer-Daniels-Midland Co. $ 343,740 Asset Management:3.59% 3,650 Affiliated Managers Group, Inc.* 413,362 14,300 SEI Investments Co. 362,791 776,153 Automobiles:1.86% 7,500 Harley-Davidson, Inc. 403,425 Banks:1.59% 7,850 Marshall & Ilsley Corp. 343,123 Chemicals - Specialty:6.72% 7,334 Ecolab, Inc. 305,534 8,600 International Flavors & Fragrances, Inc. 431,978 12,700 Rohm & Haas Co. 718,058 1,455,570 Commercial Services & Supplies:2.99% 7,053 Herman Miller, Inc. . 204,678 14,250 Republic Services, Inc. 443,033 647,711 Communications Equipment:4.86% 18,000 Corning, Inc.* 420,660 15,800 QUALCOMM, Inc. 630,262 1,050,922 Computer Hardware:2.10% 3,900 International Business Machines Corp. 455,091 Computer Software:3.40% 14,000 Citrix Systems, Inc.* 508,900 12,100 Symantec Corp.* 227,601 736,501 Construction & Engineering:3.28% 1,900 Fluor Corp. 241,585 7,100 Jacobs Engineering Group, Inc.* 469,239 710,824 Containers & Packaging:1.21% 5,000 Ball Corp. 261,900 The accompanying notes are an integral part of these financial statements. 6 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2007 (Unaudited), Continued Shares Value Diversified Financial Services:7.21% 3,420 The Goldman Sachs Group, Inc. $ 601,954 4,900 Legg Mason, Inc. 425,418 8,700 State Street Corp. 533,832 1,561,204 Electrical Equipment:1.02% 4,500 Emerson Electric Co. 221,535 Energy Equipment & Services:2.05% 4,587 Schlumberger Ltd.# 442,646 Food Products:4.50% 5,800 General Mills, Inc. 324,104 4,700 Hershey Foods Corp. 218,550 7,416 Wm. Wrigley Jr. Co. - Class B 431,982 974,636 Household Products:4.61% 8,627 Church & Dwight Co., Inc. 387,611 9,205 Colgate-Palmolive Co. 610,476 998,087 Industrial Machinery:3.13% 7,810 Illinois Tool Works, Inc. 454,308 4,300 Ingersoll-Rand Co. Ltd. - Class A# 223,299 677,607 Insurance - Multi-Line:2.04% 6,700 American International Group, Inc. 442,200 Internet & Catalog Retail:3.28% 20,800 eBay, Inc.* 709,280 IT Services:2.05% 9,700 Automatic Data Processing, Inc. 443,678 Machinery:3.21% 5,100 Deere & Co. 693,906 Multiline Retail:3.37% 9,200 Macy’s, Inc. 291,824 9,100 Nordstrom, Inc. 437,710 729,534 Networking Equipment:3.60% 24,420 Cisco Systems, Inc.* 779,486 The accompanying notes are an integral part of these financial statements. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2007 (Unaudited), Continued Shares Value Oil & Gas:12.20% 3,100 BP plc - ADR $ 208,816 5,137 Chevron Corp. 450,823 8,300 Devon Energy Corp. 625,073 5,071 Exxon Mobil Corp. 434,737 2,425 Suncor Energy, Inc.# 216,771 10,300 Valero Energy Corp. 705,653 2,641,873 Real Estate Investment Trusts:1.97% 4,000 Vornado Realty Trust 426,360 Semiconductor Equipment:2.02% 7,600 KLA-Tencor Corp. 436,772 Semiconductors:3.20% 18,300 Intel Corp. 471,225 6,450 Texas Instruments, Inc. 220,848 692,073 Specialty Retail:3.52% 7,620 Nike, Inc. - Class B 429,311 14,025 Staples, Inc. 333,094 762,405 Transportation:0.98% 1,940 FedEx Corp. 212,779 TOTAL COMMON STOCKS (Cost $18,674,590) 21,031,021 The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at August 31, 2007 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS:2.89% Value 626,689 Reserve Primary Fund Liquidity - Class V (Cost $626,689) $ 626,689 Total Investments in Securities (Cost $19,301,279):100.04% 21,657,710 Liabilities in Excess of Other Assets:(0.04)% (9,098 ) Net Assets:100.00% $ 21,648,612 *Non-income producing security. #U.S. traded security of a foreign issuer. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2007 (Unaudited) ASSETS Investments in securities, at value (cost $19,301,279) $ 21,657,710 Receivables: Fund shares sold 3,682 Dividends and interest 34,688 Prepaid expenses 12,395 Total assets 21,708,475 LIABILITIES Payables: Fund shares redeemed 13,914 Due to advisor 10,103 Administration fees 3,629 Audit fees 8,588 Transfer agent fees and expenses 6,837 Fund accounting fees 4,506 Custody fees 1,989 Shareholder reporting fees 6,926 Chief Compliance Officer fee 1,025 Accrued other expenses 2,346 Total liabilities 59,863 NET ASSETS $ 21,648,612 Net asset value, offering and redemption price per share [$21,648,612 / 1,095,795 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ 19.76 COMPONENTS OF NET ASSETS Paid-in capital $ 21,288,069 Undistributed net investment income 158,266 Accumulated net realized loss on investments (2,154,154 ) Net unrealized appreciation on investments 2,356,431 Net assets $ 21,648,612 The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2007 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $105) $ 270,174 Interest 25,838 Total income 296,012 Expenses Advisory fees (Note 3) 103,618 Administration fees (Note 3) 21,844 Transfer agent fees and expenses (Note 3) 20,824 Fund accounting fees (Note 3) 13,289 Registration fees 9,025 Audit fees 8,588 Legal fees 5,657 Reports to shareholders 4,311 Custody fees (Note 3) 4,252 Trustee fees 3,407 Chief Compliance Officer fee (Note 3) 3,025 Insurance expense 2,590 Miscellaneous expense 1,490 Total expenses 201,920 Less: advisory fee waiver (Note 3) (43,766 ) Net expenses 158,154 Net investment income 137,858 REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments 1,451,703 Net change in unrealized depreciation on investments (309,212 ) Net realized and unrealized gain on investments 1,142,491 Net increase in net assets resulting from operations $ 1,280,349 The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2007 Year Ended (Unaudited) February 28, 2007 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 137,858 $ 18,598 Net realized gain on investments 1,451,703 2,821,361 Net change in unrealized depreciation on investments (309,212 ) (1,424,877 ) Net increase in net assets resulting from operations 1,280,349 1,415,082 DISTRIBUTIONS TO SHAREHOLDERS From net investment income — (11,058 ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (338,927 ) (2,585,050 ) Total increase/(decrease) in net assets 941,422 (1,181,026 ) NET ASSETS Beginning of period 20,707,190 21,888,216 End of period $ 21,648,612 $ 20,707,190 Includes undistributed net investment income of $ 158,266 $ 20,408 (a) A summary of share transactions is as follows: Six Months Ended August 31, 2007 Year Ended (Unaudited) February 28, 2007 Shares Paid-in Capital Shares Paid-in Capital Shares sold 26,282 $ 508,022 46,043 $ 810,755 Shares issued in reinvestment of distributions — — 576 10,591 Shares redeemed (42,700 ) (846,949 ) (194,274 ) (3,406,396 ) Net decrease (16,418 ) $ (338,927 ) (147,655 ) $ (2,585,050 ) The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended 8/31/07 Year Ended (Unaudited) 2/28/07 2/28/06 2/29/05 2/28/04 2/28/03 Net asset value, beginning of period $ 18.62 $ 17.37 $ 16.04 $ 14.79 $ 10.94 $ 14.05 Income from investment operations: Net investment income/(loss) 0.13 0.02 0.01 0.01 (0.04 ) (0.04 ) Net realized and unrealized gain/(loss) on investments 1.01 1.24 1.33 1.24 3.89 (3.07 ) Total from investment operations 1.14 1.26 1.34 1.25 3.85 (3.11 ) Less distributions: From net investment income — (0.01 ) (0.01 ) — — — Total distributions — (0.01 ) (0.01 ) — — — Net asset value, end of period $ 19.76 $ 18.62 $ 17.37 $ 16.04 $ 14.79 $ 10.94 Total return 6.12 %‡ 7.25 % 8.36 % 8.45 % 35.19 % (22.14 )% Ratios/supplemental data: Net assets, end of period (thousands) $ 21,649 $ 20,707 $ 21,888 $ 23,556 $ 23,047 $ 18,347 Ratio of expenses to average net assets: Before expense reimbursement 1.85 %† 1.90 % 1.85 % 1.84 % 1.79 % 1.95 % After expense reimbursement 1.45 %† 1.45 % 1.45 % 1.45 % 1.45 % 1.45 % Ratio of net investment income/(loss) to average net assets: Before expense reimbursement 0.86 %† (0.36 )% (0.33 )% (0.33 )% (0.62 )% (0.83 )% After expense reimbursement 1.26 %† 0.09 % 0.07 % 0.06 % (0.28 )% (0.33 )% Portfolio turnover rate 29.47 %‡ 79.89 % 27.09 % 35.39 % 108.15 % 108.19 % † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at August 31, 2007 (Unaudited) NOTE 1 –
